DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Petition under 37 CFR 1.181 for Unintentional Abandonment and the grant to withdraw the holding of abandonment decision of February 28, 2022 is acknowledged by the Examiner. 
Response to Amendment &Response to Arguments
Applicant’s response of August 20, 2021 has been fully and carefully considered.  In the non-final office action of December 1, 2020, the rejection indicated that there were 35 USC 112(b) rejections, as well as Non-Statutory Obviousness-Type Double Patenting Rejection.  Applicant has indicated that he would file a Terminal Disclaimer when the Examiner indicated allowability of the invention.  Applicant made a good faith effort in amending the claims pursuant to the non-final office action.  On March 7, 2022, in a telephonic interview with the applicant, the Examiner discussed that the Non-Final Office action did indicate some allowable subject matter. Applicant’s amendments to the claims was that which was suggested by the Examiner to obviate the 35 USC 103 rejection.   Applicant was advised that besides some correction to the Markush language which can be made by Examiner’s Amendment the application was in condition for allowance and a Terminal Disclaimer is required.  The Examiner indicated that a FINAL office action could be sent to applicant with the new 112(b) rejections regarding Markush language and re-iteration of the Obviousness Type Double patenting and applicant would have 3 months to get a Terminal into the USPTO, alternatively, applicant could file a TD using the e-Terminal Disclaimer which when filed gives instantaneous approval/disapproval.  Applicant indicated he would retain a Registered practitioner and have the TD filed.  On March 9, a POA and E-Terminal(s) have been filed by applicant.  Action on the merits of newly added Claims 27- 43, re-numbered as 27-42 follows:
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Ditmyer on March 10, 2022.  Applicant was informed that there were 35 USC 112(b) rejections which was authorized to be corrected by Examiner’s Amendment and that there was mis-numbering of claims.  A new claim set with the new numbering is set forth below.
The application has been amended as follows: 
In the Claims:
Delete the Claim set of 8/20/2021 and insert the following new claim set: --
27. (New) A method of making a coating for reducing penetration of food dyes on - an egg shell surface, the method comprising:
(a) admixing an edible salt compound with water in combination with a hydroxide where the molar weight of hydroxide to water is in a range of 1:1 to 1:30 to form a mixture;
 (b) adding a food grade emulsifier and a fatty acid to the mixture separately or together as a combination;
(c) heating the solution to a temperature between 135-200° F and adding a food grade wax; and
 (d) cooling the mixture to produce the coating for application onto the egg shell surface.
28. (Amended)  The method of claim 27 wherein subsequent to step (a) of the method, further comprising adding an acid to lower the pH of said mixture.
29. (Amended)  The method of claim 27 wherein prior to step (b) of the method, further comprising adding a diol, triol or polyol and incorporating said diol, triol or polyol singularly or in combination to said mixture; wherein said diol is selected from the group consisting of propylene glycol, propanediol 1,3 and combinations thereof; and  wherein said polyol is a sugar alcohol 
30. (Amended)  The method of claim 27 wherein prior to step (b) the method further comprising adding to said mixture one or more of a water and food grade acid; bacterial alpha amylase, plasticizer, a sugar, a starch, cellulose, cellulose esters, gelatin, agar, gluten, casein protein.
Claim 31(Amended) The method of claim 30, wherein said plasticizer is selected from the group consisting of glycerin, arabitol, erythritol, glycitol, lactitol, mannitol, sorbitol, isomalt, xylitol and combinations thereof.
Claim 32. (Amended)  The method of claim 30, wherein the sugar is selected from one or more monosaccharides, disaccharides or polysaccharides and wherein said monosaccharide is selected from the group consisting of glucose and fructose, said disaccharide is selected from the group consisting of  sucrose, lactose or maltose and said polysaccharide is selected from the group consisting of cellulose, glycogen, oligosaccharides and combinations thereof.
Claim 33. (Amended)  The method of claim 30, wherein one or more starches is selected from the group consisting of rice, whet, maize, potato, cassava, acorn, arrowroot, arracacha, banana, barley, breadfruit, buckwheat, canna, colocasia, katakuri, kudzu, malanga, millet, oats, oca, Polynesian arrowroot, sago, sorghum, sweet potato, rye, taro, chestnuts, water chestnuts, yams, beans, fava, lentil, mung bean, peas, and chickpeas.
Claim 34. (Amended)  The method of claim 30, wherein the cellulose is selected from the group consisting of hydroxypropyl cellulose (HPC), hydroxypropyl methylcellulose (HPMC), carboxymethylcellulose (CMC), or methylcellulose (MC) and combinations thereof.
Claim 35.  The method of claim 27, wherein prior to step (c) of the method, further comprising adding a food grade clay to said mixture; wherein said food grade clay is one or more clays 
Claim 36. (Amended) The method of claim 27, wherein prior to step (c) of the method, further comprising adding a silicone to said mixture; wherein the silicon is one or more selected from the group consisting of polydimethylsiloxane and a food safe silicone.
Claim 37. (Amended)  The method of claim 27 wherein said food grade emulsifier is selected from the group consisting of glucose or fructose, sucrose, lactose, maltose, cellulose, glycogen, oligosaccharides and combinations thereof.
Claim 38. (Amended) The method of claim 27, wherein the food grade wax is selected from the group consisting of beeswax, microcrystalline wax and combinations thereof.
Claim 39.(Amended)  A method of producing a multiple colored egg, the method comprising:
providing a coating for reducing penetration of food dyes on an egg shell surface, wherein said coating is made by the following steps:
(a) admixing an edible salt compound with water in combination with a hydroxide where the molar weight of hydroxide to water is in a range of 1:1 to 1:30 to form a mixture; 
(b) adding a food grade emulsifier and a fatty acid to the mixture separately or together as a combination;
 (c) heating the solution to a temperature between 135-200oF and adding a food grade wax; 
(d) cooling the mixture to produce the coating for application onto the egg shell surface; (e) applying at least one sticker to the egg shell surface;
 (f) dipping the egg in food grade food coloring of a first color;
 (g) softening the coating and applying the coating to the egg shell surface;
( h) removing the at least one sticker; 
(i) dipping the egg in food grade food coloring of a second color;
(j) removing the coating from the egg shell surface to produce a multicolored egg; and
wherein steps f) through i) are optionally repeated.

(a) admixing an edible salt compound with water in combination with a hydroxide where the molar weight of hydroxide to water is in a range of 1:1 to 1:30 to form a mixture;
(b) adding a food grade emulsifier and a fatty acid to the mixture separately or together as a combination; 
(c) heating the solution to a temperature between 135-200o F and adding a food grade wax;
(d) cooling the mixture; 
(e) adding an adhesive to the mixture, wherein the adhesive is produced by admixing sugar, water and a polyfunctional acid to form a second mixture, wherein the molar ratio of sugar to water is in the range of 1:2 to 1:60 and wherein the acid in the second mixture is in an amount of 2-16% by weight; wherein the second mixture is heated to a boiling temperature, and maintaining the mixture at said boiling temperature until the sugar is substantially cross-linked by the acid to provide said adhesive.
41.  (Amended)The method of claim 40 wherein said polyfunctional acid is selected from the group consisting of acetic, citric, glycolic, lactic, malic, tartaric, mandelic, fumaric and phosphoric acid and combinations thereof.
42. (Amended)  The method of claim 40, wherein the food grade wax is selected from the group consisting of unbleached beeswax, bleached beeswax, carnuba wax, candelilla wax, paraffin wax, synthetic paraffin wax, ceresin wax, rice bran wax, microcrystalline wax and combinations thereof.—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach and/or suggest a method of coloring eggs where the method includes making a coating which reduces penetration of food dyes on an egg shell surface which includes the steps of A method of making a coating for reducing penetration of food dyes on - an egg shell surface, the method comprising:
(a) admixing an edible salt compound with water in combination with a hydroxide where the molar weight of hydroxide to water is in a range of 1:1 to 1:30 to form a mixture;
 (b) adding a food grade emulsifier and a fatty acid to the mixture separately or together as a combination;
(c) heating the solution to a temperature between 135-200° F and adding a food grade wax; and
 (d) cooling the mixture to produce the coating for application onto the egg shell surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                           Primary Examiner, Art Unit 1771